Smith, C. J.,
delivered the opinion of the court.
Appellant was convicted in the court below of the crime of larceny. Mr. M. Jacobs was engaged in the jewelry business in the town of Laurel. One day appellant entered his store and asked to be shown a ring. He selected one that he seemed to like, worth thirty-five dollars, and according to the evidence of Jacobs he said that before he purchased it he would like to show it to a man named Sommers, for whom he was working. To this Jacobs says he agreed, and appellant left the store with the ring, ostensibly for the purpose of showing it to Som-mers, before deciding whether or not he would purchase it. Instead of doing this, however, he left Laurel and came to Jackson, bringing the ring with him, and there pawned it at a pawnshop. According to the evidence of appellant, he purchased the ring from Jacobs on credit.
The assignment of error mainly relied on is that the verdict was not warranted by the evidence; appellant’s contention being that no larceny was shown, because under Jacobs’s testimony he came lawfully into the possession of the ring, and therefore the subsequent conversion thereof did not constitute larceny. The proposition of law here relied on is a correct one; but, while that is true, it is also true that if the possession of property is obtained fraudulently, with the felonious intent existing at the time to deprive the owner thereof, and the person so obtaining it does in pursuance of such intent deprive *56the owner of the property, larceny is thereby committed. Watson v. State, 36 Miss. 593, 25 Cyc. 40.
On Jacobs’ testimony it was for the jury to say whether or not appellant had fraudulently obtained possession of the ring with intent then and there to steal it. The jury were not instructed along this line, but the court was not required so to do unless requested.
The first instruction complained of simply defines larceny, and is therefore unobjectionable.
There is no merit in the objection here urged to the evidence brought out by the district attorney on the cross-examination of appellant, who testified as a witness in his own behalf. The matter inquired into had been testified to on the examination in chief, and, moreover, the cross-examination was conducted without objection being interposed, thereto.
The record does not disclose that the circuit judge made the statement to the jury attributed to him in the assignment of error, and therefore it is not presented for our consideration.

Affirmed.